 



Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT
(NICOTINIC ALPHA-7 PROGRAM)
     This FIRST AMENDMENT TO AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT
(NICOTINIC ALPHA-7 PROGRAM) (this “Amendment”) is executed to be effective this
30th day of March, 2007, by and among Memory Pharmaceuticals Corp. (“Memory”),
and F. Hoffmann-La Roche Ltd. and Hoffmann-La Roche Inc. (together, “Roche”).
     WHEREAS, Memory and Roche have previously entered into an Amended and
Restated Strategic Alliance Agreement (Nicotinic Alpha-7 Program) (including its
schedules, appendices, and letter listing Memory compounds) dated as of the 27th
day of February, 2006 (the “Agreement”), which sets forth the Parties’ rights,
duties and obligations under the Agreement; and
     WHEREAS, the Parties wish to amend the Agreement and agree to the other
provisions as set forth herein.
     NOW, THEREFORE, in consideration for the foregoing promises and for good
and valuable consideration, the receipt and sufficiency which are hereby
acknowledged, the Parties hereby agree as follows:

  1.   Schedule 1 to the Agreement is hereby amended by amending and restating
in its entirety Item 2 under the heading [*] to read as set forth on Schedule A
attached hereto.     2.   This Amendment, along with the Agreement, shall
constitute the entire agreement between the Parties with respect to the subject
matter of the Agreement. All other terms of the Agreement shall remain in full
force and effect. To the extent that there are any inconsistencies between the
terms of the Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail in effect. This Amendment may be executed by facsimile
and in any number of counterparts, each of which shall be deemed an original but
all of such together shall constitute one and the same instrument.

[Signature block on the next page]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the day and year first above written.

                                      MEMORY PHARMACEUTICALS       HOFFMANN-LA
ROCHE INC.        
CORP.
                                   
 
                                    By:   /s/ James R. Sulat       By:   /s/
Warwick S. Bedwell                  
 
  Name: James R. Sulat           Name:   Warwick S. Bedwell                
 
  Title: President and CEO           Title:   Vice President                
 
                  Global Head of Business Development                
 
                                                F. HOFFMANN-LA ROCHE LTD        
 
                                                By:   /s/ Stefan Arnold        
         
 
              Name:   Stefan Arnold                
 
              Title:   Stv. Direktor                
 
                                   
 
          By:   /s/ Dr.   Tobias Kiechle                                  
 
              Name:   Dr. Tobias Kiechle                
 
              Title:   Stv: Direktor                
 
                  Global Head Alliance Management                

[*] CONFIDENTIAL TREATMENT IS REQUESTED

2



--------------------------------------------------------------------------------



 



Schedule A
Amended and Restated Item 2 under the heading
[*]
[*] CONFIDENTIAL TREATMENT IS REQUESTED

 